990 So.2d 670 (2008)
Jose Manuel TREVINO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2644.
District Court of Appeal of Florida, Second District.
September 17, 2008.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Jose Manuel Trevino appeals his judgments and sentences entered on an open plea of guilty and an admission to a violation of probation. We affirm; however, both Jose Manuel Trevino and the State agree that, on remand, the reference to condition 14 should be stricken from the order of revocation of probation entered on May 9, 2007, in case number 2005-CF-11548.
Accordingly, we affirm with instructions to strike the reference to condition 14 in the order of revocation.
ALTENBERND, CASANUEVA, and WALLACE, JJ., Concur.